                                         Case 4:14-cv-04480-YGR Document 330 Filed 04/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TWITTER, INC.,                                      Case No. 14-cv-4480-YGR

                                   8                    Plaintiff,                           JUDGMENT
                                                                                             Re: Dkt. No. 46
                                   9              v.

                                  10     WILLIAM P. BARR, ET AL.,

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Order Granting Government’s Motion for Summary Judgment; Denying
                                  14   Twitter’s Cross-Motion for Summary Judgment, entered this date, it is ORDERED that judgment is
                                  15   entered in favor of defendants William P. Barr, et. al. and against plaintiff Twitter, Inc. Plaintiff
                                  16   shall obtain no relief by way of its complaint.
                                  17          IT IS SO ORDERED, ADJUDGED, AND DECREED.
                                  18   Dated: April 17, 2020
                                  19                                                     ______________________________________
                                                                                             YVONNE GONZALEZ ROGERS
                                  20                                                        UNITED STATES DISTRICT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
